DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 9-16 have been allowed.
	Claims 1-8 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 4) of 08/03/2020, amended claims filled on 08/03/2020 and closet prior art of record Lapis (US20200339099A1).
Lapis discloses preventing roll-over of a motor vehicle in the event of a transverse load change. The motor vehicle has an individual-wheel drive designed to drive a wheel that is loaded by the transverse load change independently of the at least one other wheel of the motor vehicle. One methods includes identifying a critical state of the motor vehicle in the event of a transverse load change, applying a drive torque by the individual-wheel drive to the motor vehicle wheel that is loaded by the transverse load change such that the wheel that is loaded by the transverse load change is caused to slip, and steering the motor vehicle wheel that is loaded by the transverse load change in the direction of the direction of travel such that a roll-over of the motor vehicle can be prevented
In regards to claim 9, Lapis either individually or in combination with other prior art fails to teach or render obvious a steering shaft, two steerable wheels comprising a left-hand wheel and a right-hand wheel, a single wheel drive that individually drives wheel drives which are associated with the steerable wheels, and a drive controller comprising a controller which determines a target speed for the left- hand wheel and a target speed for the right-hand wheel in accordance with an accelerator pedal angle and a rotational angle of the steering shaft, and which limits said target speeds to a slip-limited speed, wherein the drive controller individually drives the wheel drives such that the difference between the target speed and the actual speed for each steerable wheel is minimal.
In regards to claim 13, Lapis either individually or in combination with other prior art fails to teach or render obvious measuring an accelerator pedal angle, a rotational angle of a steering shaft and actual speeds of the steerable wheels, determining a target average speed of the front wheels by way of the accelerator pedal angle, determining a differential speed of the front wheels on the basis of the rotational angle of the steering shaft, determining a target speed for a left-hand wheel of the steerable wheels and a target speed for a right-hand wheel of the steerable wheels on the basis of the target average speed of the front wheels and the differential speed of the front wheels, limiting the target speed for the left-hand wheel of the steerable wheels and the target speed for the right-hand wheel of the steerable wheels to a slip-limited speed, and determining a difference between the target speeds for the left-hand wheel of the steerable wheels and for the right-hand wheel of the steerable wheels and the actual speeds of the steerable wheels and calculating drive torques for the steerable wheels in order to minimize the difference; and exerting the calculated drive torques at the steerable wheels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662